Citation Nr: 0112202	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for epidermal inclusion 
cysts, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a lump in the 
chest, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to Agent Orange 
exposure.

5.  Entitlement to service connection for gastroesophageal 
reflex disease, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for coronary disease, 
to include as due to Agent Orange exposure.

7.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The National Personnel Records Center has verified a period 
of active duty service from August 1962 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1997, a statement of the case was issued in 
November 1997, and the veteran's substantive appeal was 
timely received in April 1998.  In correspondence received in 
March 1999 the veteran indicated that he did not want a 
hearing of any kind.



REMAND

An appellant will be granted a period of 90 days following 
the mailing of notice that the appeal has been certified to 
the Board during which the appellant may submit additional 
evidence.  38 C.F.R. § 20.1304(a).  By letter dated in June 
2000, the veteran was advised that his appeal was being 
transferred to the Board for appellate review.  In July 2000, 
a written request was received from the veteran regarding an 
extension of the time for submitting additional evidence.  By 
letter dated August 1, 2000, the Board granted the motion for 
an extension of the 90 day period;  the veteran was advised 
that he had 90 days from the date of this letter to submit 
additional evidence.  Additional evidence was received from 
the veteran in October 2000.  The veteran's representative 
has expressly indicated that the veteran does not wish to 
waive preliminary RO review of the additional evidence.  In 
such a situation, the Board is required by VA regulation to 
return the case to the RO for review and preparation of a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c). 

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
This newly enacted legislation deleted the well-grounded 
claim requirement and also sets forth provisions for VA 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Review of the claims file 
to ensure compliance with this new legislation is therefore 
appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and undertake any additional 
assistance/notice to the veteran required 
by the Veterans Claims Assistance Act of 
2000.

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
disabilities.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should clearly 
list any diagnoses which can be made in 
connection with the claimed disabilities.  
As for any such diagnosed disorder(s), 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not that the current 
disorder(s) is/are related to the 
veteran's active duty service.  A 
detailed rationale for all opinions 
expressed should be furnished.  

3.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If any 
of the issues remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure review by the RO of 
the newly received evidence and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional 


evidence and argument in connection with the matters remanded 
by the Board.  




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




